Citation Nr: 0729077	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-04 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a disability manifested 
by nasal congestion, claimed as a respiratory disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Chicago, Illinois.  

In its March 2007 remand, the Board REFERRED the issues of 
entitlement to service connection for PTSD and joint pain in 
the hands and feet, as well as entitlement to a nonservice-
connected pension.  As there is no indication in the record 
that anything was done with respect to its referral, the 
Board REFERS these issues for a second time to the RO for 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming entitlement to service connection for 
a disability manifested by nasal congestion (claimed as a 
respiratory disorder).  In reviewing the record, the Board 
concluded that the competent medical evidence was inadequate 
to render a determination.  Therefore, it remanded this 
appeal in March 2007 for a VA examination with etiological 
opinion.  Such development was completed; however, after 
careful review, the Board concludes that this examination and 
etiological opinion is not adequate to aid in its decision.  
Thus, it regrets that further development, with ensuing 
delay, is necessary.

The May 2007 VA examination report indicates that the veteran 
currently has chronic vasomotor rhinitis.  The examiner noted 
that the veteran reported that although such disability began 
during active service, he sought no medical treatment for his 
nasal problems in service.  Thus, it was the examining 
physician's opinion that it is less likely than not that the 
veteran's current rhinitis is related to military service as 
there is no documentation in the service medical records.  
The examination report indicates that the claims folder and 
March 2007 Board remand were reviewed in conjunction with 
completing the examination and opinion.

Generally, the Board would find this opinion satisfactory for 
determination purposes.  However, a review of the veteran's 
service medical records reveals that the veteran's February 
1971 separation examination denotes a clinical diagnosis of 
"hayfever;" the examining physician also indicated 
"rhinitis" on the veteran's report of medical history form.  
Since the March 2007 VA medical opinion appears to be solely 
based on a lack of medical treatment during service, and does 
not appear to have considered the hayfever and rhinitis 
findings at the time of the veteran's service separation 
examination, the Board finds that the remand directives were 
not substantially complied with.  A new remand is therefore 
required to comply with the holding of Stegall v. West, 11 
Vet. App. 268 (1998).

Moreover, an etiological opinion which adequately addresses 
the veteran's in-service findings is needed because there is 
a complete lack of competent medical evidence of treatment, 
diagnosis, or complaints of nasal problems/rhinitis between 
service separation and March 2000.  Since the Board is not 
free to make its own medical determinations, a medical 
opinion is needed to resolve the issue of whether the 
veteran's current chronic vasomotor rhinitis is related to 
the rhinitis/hayfever noted on his February 1971 separation 
examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (when the medical evidence of record is insufficient, 
in the opinion of the Board, or of doubtful weight or 
credibility, the Board must supplement the record by seeking 
an advisory opinion, ordering a medical examination, or 
citing recognized medical treatises that clearly support its 
ultimate conclusions).  As such, this appeal is remanded for 
a new VA examination and etiological opinion.

A remand is also necessary to obtain outstanding VA medical 
treatment records identified by the veteran at the March 2007 
VA examination.  Specifically, the veteran reported that he 
sought treatment for his nasal congestion at the West Side VA 
Medical Center (MC) in 1974.  As such records are considered 
in the constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file, and they are pertinent to this 
appeal, a reasonable effort should be made to obtain such 
records.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  See also 38 
U.S.C.A. § 5103A(b).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records from 
the West Side VAMC for the period from 
January 1974 through the present.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the RO determines that 
the records sought do not exist or that 
further efforts to obtain those records 
would be futile.

2.  Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the etiology of his current 
chronic vasomotor rhinitis.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner for 
review, and the examiner should indicate 
that the claims folder was reviewed in 
connection with the examination.  The 
examiner should perform any medically 
indicated testing.  After reviewing the 
record and examining the veteran, the 
examiner should provide an opinion as to 
whether any chronic vasomotor rhinitis is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
etiologically related to the veteran's 
active service, including the 
hayfever/rhinitis findings noted on the 
February 1971 separation examination.  A 
detailed rationale should be provided for 
all opinions.  If it cannot be determined 
whether the veteran currently has chronic 
vasomotor rhinitis that is related to 
service on a medical scientific basis and 
without invoking processes related to 
guesses or based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report, with 
an explanation as to why this is so.  

2.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


